Citation Nr: 1336438	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-45 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Virtual VA paperless claims processing system includes a transcript of a hearing at which the Veteran provided testimony at a July 2013 hearing before the undersigned Veterans Law Judge.  The transcript is not associated with the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer on the basis of exposure to Agent Orange or other herbicide agents.  He claims that he served in Vietnam for four months during the December 1971 to June 1972 time frame.  He has indicated that he believes the dates of service in Vietnam were approximately from December 1971 to February1972 or March 1972 or from February 1972 to June 1972.  

The service records currently associated with the claims file do not document that the Veteran served in Vietnam during this the time period identified by him.  In fact, his DD214 indicates that he had not service in Vietnam between June 1969 and February 1973,

Nevertheless, the Veteran asserts that unit records from the time period dated from December 1971 to June 1972 time frame would show that he and his unit were temporarily transferred to Vietnam for approximately four months.  Thus, the RO/AMC should seek to obtain any available unit records.

It is also unclear whether the record includes the Veteran's complete service personnel records.  For example, the latest-dated performance report is dated on April 13, 1972, and the pages from the chronological listing of service and similar entries appear to end in 1970.  Therefore, on remand, the RO/AMC should seek to obtain the Veteran's complete official military personnel file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran's complete service personnel records are associated with the claims file and attempt to obtain TDY orders showing that he had service in Vietnam between December 1971 and June 1972.  Such a request should be made from any source that may contain or archive such records or any other source of records which may verify TDY in Vietnam. 

As set forth in 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The RO/AMC should document all attempts, including any negative responses, and the appellant should be notified of any action to be taken. If such records cannot be requested, the claims file should be properly documented.

2.  The RO/AMC should contact all necessary sources to obtain the unit records of the 31st Air Rescue Squadron for the period from December 1971 to June 1972.  Section 3 of a December 14, 1971, Uniform Military Personnel Record indicates that on November 28, 1971, the Veteran began an assignment with "31 Aero Rcy Sq Mao" at Clark Air Base in the Philippines.  A December 6, 1971, dental x-ray envelope indicates that he was with 31 ARRS as of December 6, 1971.

3.  After completing these actions, the RO/AMC should ensure that there is compliance with the directives of this remand and conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


